DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/22 has been entered. Claims 1-9 are pending.
Claim Objections
Claims 5-7 are objected to because of the following informalities:  
Regarding claim 5, line 1’s “The terminal device according to claim 1” is objected for not being consistent with other dependent claims. 
For example, dependent claim 2, line 1 states:
“The information output device according to claim 1” being different than claim 5:
“The terminal device according to claim 1”.

Further regarding claim 5, claim 5’s “The terminal device according to claim 1” is objected for not clearly being a dependent claim or an independent claim. Thus, claim 5 is interpreted as an independent claim.
Further regarding claim 5, given that claim 5 is interpreted as an independent claim, claim 5 is further objected for truncating claim 5 via “according to claim 1”. Thus, independent claim 5 is interpreted in its entirety as in all the words in claims 1 and 5.
Thus, claims 6 and 7 are objected for depending on claim 5.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Regarding clams 1-9, 35 USC 112(f) is not invoked in claims 1-9.
Regarding claim 5, claim 5 is interpreted as an independent claim.













The following definitions are “taken” via MPEP 2111.01 III. "PLAIN MEANING" REFERS TO THE ORDINARY AND CUSTOMARY MEANING GIVEN TO THE TERM BY THOSE OF ORDINARY SKILL IN THE ART, 3rd paragraph, emphasis added:
“It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings. Moreover , when the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation. 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326-28, 107 USPQ2d 1717, 1726-27 (Fed. Cir. 2013) (holding that "continuous microtextured skin layer over substantially the entire laminate" was clearly defined in the written description, and therefore, there was no need to turn to extrinsic evidence to construe the claim).”

The claimed “comprising” (as in “map information comprising point cloud information” in claim 1) is interpreted in light of applicant’s disclosure ([0022]: “point cloud information (referred to as "map point cloud information Da")”) and definition thereof via Dictionary.com wherein “to be equivalent, as in value, force, effect, or signification” is “taken” as the meaning of the claimed “comprising” via MPEP 2111.01 III:
comprise, verb (used with object), com·prised, com·pris·ing.
3	to form or constitute:
Seminars and lectures comprised the day's activities.

wherein “constitute” is defined:
constitute, verb (used with object), con·sti·tut·ed, con·sti·tut·ing.
5	to create or be tantamount to:
Imports constitute a challenge to local goods.

wherein “tantamount” is defined:
tantamount, adjective
1	equivalent, as in value, force, effect, or signification:
His angry speech was tantamount to a declaration of war.

The claimed “specification” and “specification(s)” (as in “receive, from a terminal device of a moving body, specification information associated with specification(s) of an external device” in claim 1) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com wherein “the act of specifying” and “a detailed act or method of indicating of requirements, dimensions, materials, etc., as of a proposed building, machine, bridge, etc.” are “taken” as the meaning of the claimed “specification” and “specification(s)” via MPEP 2111.01 III:
specification
noun
1	the act of specifying.
2	Usually specifications. a detailed description or assessment of requirements, dimensions, materials, etc., as of a proposed building, machine, bridge, etc.
3	a particular item, aspect, calculation, etc., in such a description.
4	something specified, as in a bill of particulars; a specified particular, item, or article.
5	an act of making specific.
6	the state of having a specific character.

wherein “description” is defined:
description
noun
2	the act or method of describing.

wherein “describing” is defined:
describe
verb (used with object), de·scribed, de·scrib·ing.
3	to indicate; be a sign of; denote:
Conceit, in many cases, describes a state of serious emotional insecurity.

	




The claimed “extract” (as in “extract and send the part” in claim 2) is interpreted in light of applicant’s:
A.	disclosure:
“[0011] According to a preferable embodiment of the present invention, there is provided an information output device including: an acquisition unit configured to acquire specification information associated with specification(s) of an external detection device provided at a moving body; and an output unit configured to extract, from feature information associated with features, a part of the feature information based on the specification information and to output the part, the feature information being stored on a storage unit. The term "to extract a part of the feature information" herein indicates extracting a part of the feature information stored on the storage unit on the basis of the specification information. Thus, in such a case that feature information associated with a predetermined number of features is stored on the storage unit, the term not only includes extracting whole feature information associated with feature (s) which entirely correspond but also extracting only a corresponding part of feature information associated with feature(s) which partially correspond. According to this embodiment, on the basis of the specification information associated with the specification(s) of the external detection device, the information output device can suitably limit feature information to be outputted by the information output device.”; 

B.	drawings:

applicant’s figures 1,3,4 and 7; and

C.	definition thereof via Dictionary.com wherein definitions 1,3 and 4 (US) and 2 (UK) are “taken” as the meaning of “extract” under MPEP 2111.01 III: 
extract
verb (used with object)
1	to get, pull, or draw out, usually with special effort, skill, or force:
to extract a tooth.
3	to derive or obtain (pleasure, comfort, etc.) from a particular source:
He extracted satisfaction from the success of his sons.
4	to take or copy out (matter), as from a book.

BRITISH DICTIONARY DEFINITIONS FOR EXTRACT
extract
verb (ɪkˈstrækt) (tr)
2	to remove or separate


The claimed “includes” (as in “the specification information includes: information” in claim 3) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com wherein “to contain, as a whole does parts or any part or element:” is “taken” as the meaning of the claimed “includes” via MPEP 2111.01 III:
include
verb (used with object), in·clud·ed, in·clud·ing.
1	to contain, as a whole does parts or any part or element:
The so-called “complete breakfast” in this ad included juice, milk, cereal, toast, eggs, and bacon.
The anniversary edition of the game will include the expansion packs and DLC.
















Response to Arguments
Objection to the Specification
Claim Objections

Applicant’s arguments, see remarks, page 8, filed 3/3/2022, with respect to the objection to the specification and the claim objection of claims 1-9 in the Office action of 12/09/2021 have been fully considered and are persuasive.  The objection of the specification has been withdrawn. The objection of claims 1-9 has been withdrawn. 
Claim Rejections Under 35 USC 103

Applicant’s arguments, see remarks, pages 8-10, filed 3/3/2022, with respect to the rejection(s) of claim(s) 1-9 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 in view of BAIK (US Patent Application Pub. No. 2017/0227647 A1) with Foreign Application Priority Data: Feb. 5, 2016   (KR)………10-2016-0015215 that teaches sending a part (as represented by fig. 1’s roads being cropped with dashed lines) of a map and thus does not send all of the map effectively reducing the operations of a processor, fig. 2:220: “PROCESSOR”, because there is only a part of the map to process.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Regarding inquiry 4, see Suggestions.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tisdale et al. (US Patent 9,043,072) in view of BAIK (US Patent App. Pub. No.: US 2017/0227647 A1) with Foreign Application Priority of Feb. 5, 2016 (KR)………10-2016-0015215 with machine translation of (KR)………10-2016-0015215 (with citation just to the machine translation).
Regarding 1, Tisdale teaches an information output device (or “a server system”, cited below: c.3,ll. 53-67, or “a cloud-based server”, cited below: c.9,ll. 25-38 comprising:


“remote” “system or systems” relative to a “vehicle”, cited below: c.3,ll. 53-67; and 
“The computer vision system 140” in fig. 1, cited below) comprising:
a storage unit (or fig. 1:128: “Laser Rangefinder/ LIDAR Unit”) configured to store (or capture) map (via fig. 4B:414: “spatial data 414…in combination with…maps”, c.13,ll. 1-4) information (or “the LIDAR device 402…con-figured to capture…point clouds”, c.12,ll. 13-18 which are in said combination with maps) comprising (or to be equivalent) point cloud information;
a memory (fig. 1:114: “Data Storage”) configured to store a program (fig. 1:115: “Instructions” as shown in figures 10-12); and 
a processor (via fig. 1:113: “Processor” represented as said “a server system” comprising “remote” “system or systems” relative to a “vehicle”, cited below) configured to execute (“in whole or in part”, cited below: c.3,ll. 53-67) the program (fig. 1:115: “Instructions” as shown in figures 10-12) to: 








 specification (or the act of showing car stuff, etc. of a designed car such as indicating or signaling of a “engine oil temperature…sensor”, c.6,ll. 25-29, to a server via fig. 1:146: “Wireless Communicat-ion System” via fig. 1:104: “Sensor System”: “server system…receives… from sensors”, c.3,ll. 58-61) information (or “received information”, cited below: c.4,ll. 12-22, resulting in “assessment… evaluations”, c.6,ll.36-43, and received oil temperature) associated with specification(s) (via said “assessment… evaluations” of the sensor system, because) of an external (via said “remote”) detection (via said sensor system) device (such as said temperature sensor via fig. 1:100: “Vehicle” or other sensors, such as GPS) provided at the moving body (said “Vehicle”), wherein the specification information specifies (or indicate or show or signal via said fig. 1:146: “Wireless Communicat-ion System”) the external detection device itself (in terms of position itself of via fig. 1:104: “Sensor System”:122: “Global Positioning System” which also shows the position of fig. 1:100: “Vehicle”); 
specify a detection target space (via “indicative of a…plane”, c.15,ll. 33-37, via the area of figs. 6A,7,8A:604,606,706) for the external detection device (said such as said temperature sensor via fig. 1:100: “Vehicle” or any other sensor of the sensor system, such as a GPS sensor) based on (via “The vehicle 602 can receive the spatial point data via a wireless communication system”, c.15,ll. 59-61, “from a GPS associated with the vehicle 602”, c.15,ll.53-57) the specification information (said or “received information” resulting in “assessment… evaluations”, corresponding to “image data”, c.6,ll.43-46);
 map information stored on the storage unit, using (as indicated by the flowchart of fig. 10) the specified detection target space, a part (via “analyzes the” “point cloud”, c.13,ll. 21-25, resulting in “a distinct bounding shape”, c.13,ll. 54-58, of said “analyzes” a “bitmap comprised of grids of pixels that is stored”, c.14,ll. 39-45, corresponding to any one bit or pixel of “traffic signals, road way boundaries, other vehicles, pedestrians …or obstacles”, cited below) of (via of fig. 10:1002: “RECEIVE MAP DATA INDICATIVE OF MAP OF ENVIRONMENT OF VEHICLE”) the point cloud information (fig. 4B:414,416:star points) that corresponds to the specified detection target space (to identify and track objects, such as a tree, based on the map of fig. 6A:606); and 
	send the part (or “communicate the object boundaries…to the…server”, c.14, ll. 1-6, as analyzed) of the point cloud information to the terminal device (said comprised by said “a server system”),
wherein the information output device is remote (said “remote” “system or systems” relative to a “vehicle”) to the moving body (said “Vehicle”), and
	wherein the part of the point cloud information includes a reduced amount of the point cloud information (via: 







“Example embodiments relate to an autonomous vehicle, such as a driverless automobile, that includes one or more sensors for receiving spatial data that is indicative of locations of objects in an environment surrounding and/or relative to the vehicle.  A controller analyzes information from the one or more sensors to identify the surroundings of the vehicle and determines how to direct the propulsion systems of the vehicle to affect a navigation path that substantially avoids obstacles indicated by the information from the one or more sensors.”

wherein “analyze” is defined via Dictionary.com, emphasis added “part”:
analyze
verb (used with object), an·a·lyzed, an·a·lyz·ing.
1	to separate (a material or abstract entity) into constituent parts or elements; determine the elements or essential features of (opposed to synthesize):
to analyze an argument.
2	to examine critically, so as to bring out the essential elements or give the essence of:
to analyze a poem;

c.3,ll. 53-67:
“Some aspects of the example methods described herein may be carried out in whole or in part by an autonomous vehicle or components thereof.  However, some example methods may also be carried out in whole or in part by a system or systems that are remote from an autonomous vehicle.  For instance, an example method could be carried out in part or in full by a server system, which receives information from sensors (e.g., raw sensor data and/or information derived therefrom) of an autonomous vehicle.  Other examples are also possible.  Moreover, the example methods may also be carried out in whole or in part by a vehicle that may not be autonomous, such as a vehicle where some functions of the vehicle are manually controlled by a driver that is in the vehicle and/or an operator that is remote from the vehicle.  Other examples are also possible.”;

c.4,ll. 12-22:
“FIG. 1 is a functional block diagram depicting a vehicle 100 according to an example embodiment.  The vehicle 100 is configured to operate fully or partially in an autonomous mode, and thus may be referred to as an "autonomous vehicle." For example, a computer system 112 can control the vehicle 100 while in an autonomous mode via control instructions to a control system 106 for the vehicle 100.  The computer system 112 can receive information from a sensor system 104, and base one or more control processes (such as setting a heading so as to avoid a detected obstacle) upon the received information in an automated fashion.”;






“The sensor fusion algorithm 138 is an algorithm (or a computer program product storing an algorithm) configured to accept data from the sensor system 104 as an input.  The data may include, for example, data representing information sensed at the sensors of the sensor system 104.  The sensor fusion algorithm 138 can include, for example, a Kalman filter, Bayesian network, etc. The sensor fusion algorithm 138 provides assessments regarding the environment surrounding and/or relative to the vehicle 100 based on the data from the sensor system 104.  In some embodiments, the assessments can include evaluations of individual objects and/or features in the environment surrounding and/or relative to the vehicle 100, evaluations of particular 
situations, and/or evaluations of possible interference between the vehicle 100 and features in the environment (e.g., such as predicting collisions and/or impacts) based on the particular situations.”;

c.6,ll. 43-56:
“The computer vision system 140 can process and analyze image data captured by the camera 130 to identify objects and/or features in the environment surrounding and/or relative to the vehicle 100.  The detected features/objects can include traffic signals, road way boundaries, other vehicles, pedestrians, and/or obstacles, etc. The computer vision system 140 can optionally employ an object recognition algorithm, a Structure From Motion (SFM) algorithm, video tracking, and/or available computer vision techniques to effect categorization and/or identification of detected features/objects.  In some embodiments, the computer vision system 140 can be additionally configured to map the environment, track perceived objects, estimate the speed of objects, etc.”; and

c.8,ll.38-46:
“In some embodiments, the data storage 114 contains instructions 115 (e.g., program logic) executable by the processor 113 to execute various functions of the vehicle 100, including those described above in connection with FIG. 1.  The data storage 114 may contain additional instructions as well, including instructions to transmit data to, receive data from, interact with, and/or control one or more of the propulsion system 102, the sensor system 104, the control system 106, and the peripherals 108.”; 
c.9,ll. 25-38:
“Although the vehicle 100 is described and shown in FIG. 1 as having various components, e.g., the wireless communication system 146, the computer system 112, the data storage 114, and the user interface 116, integrated into the vehicle 100, one or more of these components can optionally be mounted or associated separately from the vehicle 100.  For example, the data storage 114 can exist, in part or in full, separate from the vehicle 100, such as in a cloud-based server, for example.  Thus, one or more of the functional elements of the vehicle 100 can be implemented in the form of device elements located separately or together.  The functional device elements that make up the vehicle 100 can generally be communicatively coupled together in a wired and/or wireless fashion.”).  


A.	“send the part of the point cloud information to the terminal device”; and
B.	“wherein the part of the point cloud information includes a reduced amount of the point cloud information”.

Baik teaches:
A.	send (via the 57th page, fig. 1:three double-headed arrows between a sever 200 and two cars, 100,300) the part (via “request…only mapping data”, [0157], last S, and thus “not request…all that the server (200) stores”, [0157], 2nd S) of the point cloud (via “point cloud information obtained through…mapping data”, [0007], last S) information (or “mapping data”, [0157], 2nd S, from which point cloud information is obtained) to the terminal device (or said car 300:detailed as a map use vehicle, 300-5, fig. 12); and
B.	wherein the part of the point cloud information includes a reduced amount (or “reduced” “operation quantity of the processor”, [0157], last S due to not requesting all that the server 200 stores) of the point cloud information.








a)	making Tisdale’s recognition server, as represented in Tisdale’s fig. 1:146: “Wireless Communicat-ion System”, also be a geographical map server;
b)	making said Tisdale’s “communicate the object boundaries…to the…server” (for image recognition verification) also include said Baik’s “request…only mapping data” and thus “not request…all that the server (200) stores”; 
c)	making Tisdale’s fig. 6A:600:a map be as the requested mapping data;
d)	recognizing that the modification is predictable or looked forward to because the requested map is a “precision map”, made by reduced processor operations, such that “the exact position of the moving body can be determined” and thus “autonomous driving…is facilitated” or made easier or helps forward autonomous driving via Biak:
“【0027】 According to the various embodiments of the disclosure like over, the
precision map in which the error range is less than the centimeter unit can be produced and the exact position of the moving body can be determined on the precision map generated in this way. Accordingly, the autonomous driving of the moving body is facilitated.”




Regarding claim 2, Baik as combined teaches the information output device according to claim 1, wherein the processor is further configured to: 
specify (or particularly request) a detection range (or “domain…range”, [0157], last S) by the external detection device (with “GPS signal”, id.) based on the specification information (or said transmitted particular request), and 
extract and send (as a response to said request) the part of the point cloud information associated with a feature (comprised by reflectivity classification as shown in fig. 3: “Vegetation” “Dry Soil”: fig. 4c: “Laser reflectivity” resulting in fig. 4b,c: “Decolorized Signal” used for grid mapping for generated the map) situated within the detection (map) range (for generating the map).  
Regarding claim 3, Tisdale as combined teaches the information output device according to claim 1, wherein the specification information (said via “received information”) includes (Markush limitation follows: (A) or [(B) in [(C) or (D)]): 
(A)	information (via Tisdale:6A: “HEADING CORRECTION”) associated with height (or “ ‘altitude’ ”, c.12,ll. 19-23) of installation position (as shown in fig. 2:202) of the external detection device (or said sensors), or 
[(B)	information associated with a target range (via “a laser rangefinder/LIDAR”, c.5,ll. 21-25) of detection by the external detection device (or said sensors) in (C) a horizontal direction (or “a thirty degrees horizontal (azimuth’) field of view”, c.12,ll. 19-23, shown in figs. 5A,6A:506,612,618) and/or (D) vertical direction (via “a thirty degree vertical (‘altitude’) field of view”, id., shown in figs. 5A,6A:506,612,618)].  

Regarding claim 4, Tisdale as combined teaches the information output device according to claim 1, wherein the processor is further configured to: 
receive the specification information (said via “received information”) and position information (via said GPS sensor) of the moving body from the terminal device which receives detection (or sensor) information of the external detection device (or said sensors), and
sends the terminal device the part (or “communicate the object boundaries…to the…server”, c.14, ll. 1-6, as analyzed, as modified via the combination of said double-headed arrows discussed in detail in the below mapping of claim 4 with respect to Baik) of the point cloud information acquired based on the specification information and the position information.  












Regarding claim 4, Biak as already combined teaches the information output device according to claim 1, wherein the processor is further configured to: 
receive (via said double-headed arrows) the specification information (or signaling of car-stuff (information) of a designed car represented as said double-headed arrows in fig. 1) and position (via a receiver of fig. 12:340-5: “GPS”) information (or a requesting mapping signaling of car-stuff (information) of a designed car represented as said double-headed arrows in fig. 1 based on said GPS to create a requested map based on the GPS) of the moving body from the terminal device (represented as said cars 100,300) which receives detection (via LIDAR sensor and a light sensor or “the sensor system”, [0038]) information of the external detection device (or a sensor), and
sends (via said double-headed arrows) the terminal device (said map-use car) the part (said mapping-data from said server 200 and thus not all mapping-data from server 200) of the point cloud information (or said mapping data used to make a point cloud) acquired (via said particular mapping request to the server 200) based on the specification information (said particular mapping request) and the (GPS) position information (being the basis for requesting the part of mapping data).  







Regarding claim 5, claim 5 is rejected the same as claim 1. Thus, argument presented in claim 1 is equally applicable to claim 5. Thus, Tisdale as combined teaches the terminal device (fig. 1:116: “User Interface” and 108: “Peripherals”) according to claim 1 (addressed in the rejection of claim 1)  which moves together with the moving body (fig. 1:100: “Vehicle”) equipped (said peripherals equipped as shown in fig. 1) with the external detection device (or sensors of fig. 1:100: “Vehicle”), the terminal device (fig. 1:116: “User Interface” and 108: “Peripherals”) comprising (via fig. 1:112: “Computer System”, a server): 
a storage device (fig. 1:114: “Data Storage”: detailed in fig. 3) configured to the store specification (or the act of indicating car-data of a designed car via fig. 3:302: “Signal Bearing Medium” that shows or signals car-data via fig. 3:310: “Communications Medium”) information associated with specification(s) of the external detection device; 
a transmission unit (said fig. 1:146: ‘Wireless Communicat-ion System”) configured to send the specification information to the information output device (comprising said fig. 1:104: “Sensor System”; “remote” “system or systems” relative to a “vehicle”; and “The computer vision system 140”) 
a receiving (via “instructions…to…receive data from”, cited in the rejection of claim 1) unit (fig. 1:114: “Data Storage”) configured to receive the part (via said  “communicate the object boundaries…to the…server”, c.14, ll. 1-6, as analyzed, as modified via the combination) of the point cloud information from the information output device (comprising said fig. 1:104; “remote” “system or systems” relative to a “vehicle”; and “The computer vision system 140”); and 

















Regarding claim 6, Tisdale as combined teaches the terminal device according to claim 5, 
wherein the detection information (via “detectors”, c.5, ll.55-58) is point cloud information, and 
wherein the processor of the terminal device is further configured to estimate the present (via fig. 6A:620: time “T2”) position (“a position estimate of the vehicle 602”, cited below) based on error in position (or “error in a position estimate of the vehicle 602”, id.) between a first point cloud (via said “one or more laser point clouds”, cited below, represented in fig. 6A as 618) indicated by the detection information and a second point cloud (via said “one or more laser point clouds” represented in fig. 6A as 612) indicated by the part (via said “communicate the object boundaries…to the…server”, c.14, ll. 1-6, as analyzed, as modified via the combination, to obtain the requested partial, GPS map, fig. 6A:606) of the point cloud information, acquired from the map information, corresponding (in time) to the first point cloud (via: 
c.12,ll. 13-18:
“In some embodiments, the LIDAR device 402 can be configured to capture one or more laser point clouds of the environmental scene at predetermined time intervals, such as 100 milliseconds (for a refresh rate of 10 frames per second), 33 milliseconds (for a refresh rate of 30 frames per second), 1 millisecond, 1 second, etc.”; and
c.19,ll. 60-67:
“FIG. 8B depicts an example 801 of an autonomous vehicle determining a heading correction, according to an example embodiment.  In example 801, the vehicle 602 determines, by a computing device, the heading correction 824 based on a lateral drift rate 826 divided by the speed 808.  The lateral drift rate 826 may represent a rate of change of a lateral error in a position estimate of the vehicle 602.  The lateral drift rate 826 may be related to an error in the estimated heading 811.”).  
	


Regarding claim 7, Tisdale as combined teaches claim 7 of the terminal device according to claim 5, wherein the processor of the terminal device 
acquire a prediction (via “predicting collisions”, c.6,ll. 36-42) value of the present position (via fig. 6A: “x”-“y” axes) based on output (via “output indications”, c.9,ll.51-55) data of a measurement (via “distance…measurements”, c.10,ll. 42-46) unit [[,]] ; and
calculate an estimate value (via fig. 6A:610: “ESTIMATED VELOCITY VECTOR”) of the present position by correcting (via fig. 6B:624: “HEADING CORRECTION”) the prediction value based on the part (via said “communicate the object boundaries…to the…server”, c.14, ll. 1-6, as analyzed, as modified via the combination, to obtain the requested partial, GPS map, fig. 6A:606, serving as the basis, via fig. 10:1002: “RECEIVE MAP DATA INDICATIVE OF MAP OF ENVIRONMENT OF VEHICLE”, for the heading correction, fig. 10:1014: “HEADING CORRECTION”) of the point cloud information received from the (requested mapping) information output device and the detection information (via “detectors”, c.5, ll.55-58).








Regarding claim 8, claim 8 is rejected the same as claims 1 and 5. Thus, argument presented in claims 1 and 5 is equally applicable to claim 8. Accordingly, Tisdale as combined teaches a control method executed by an information output device comprising: 
receiving, from a terminal device of a moving body, specification information associated with specification(s) of an external detection device provided at the moving body, wherein the specification information specifies the external detection device itself; 
specifying a direction target space for the external detection device based on the specification information;
acquiring, from the map information stored on a storage unit of the information output device using the specified detection target space, a part of the point cloud information that corresponds to the specified detection target space, the detection target space based on the specification information, wherein the storage unit stores the map information comprising the point cloud information; and 
sending the part of the point cloud information to the terminal device,
wherein the information output device is remote to the moving body, and
wherein the part of the point cloud information includes a reduced amount of the point cloud information.  





Regarding claim 9, claim 9 is rejected the same as claims 1,5 and 8. Thus, argument presented in claims 1,5 and 8 is equally applicable to claim 9. Accordingly, Tisdale as combined teaches a non-transitory computer readable medium (fig. 1:114: “Data Storage”) including instructions (figures 10-12) executed by a computer (fig. 1:112: “Computer System”), the instructions (figs. 10-12) comprising:   
receiving, from a terminal device of a moving body, specification information associated with specification(s) of an external detection device provided at the moving body, wherein the specification information specifies the external detection device itself; 
specifying a detection target space for the external detection device based on the specification information;
acquiring, from the map information stored on a storage unit of the information output device using the specified detection target space, a part of the point cloud information that corresponds to the specified detection target space, the detection target space based on the specification information, wherein the storage unit stores the map information comprising point cloud information; and 
sending the point cloud information to the terminal device,
wherein the information output device is remote to the moving body, and
wherein the part of the point cloud information includes a reduced amount of the point cloud information.  




Suggestions
Applicant’s disclosure (US 2020/0183009 A1) states:
[0005] The above is an example of the problem to be solved by the present 
invention.  An object of the present invention is to provide an information 
output device capable of suitably reducing the amount of output data.

	The art of record does not recognize applicant’s problem (as already mentioned in applicant’s remarks of 3/3/2022, page 9, penultimate paragraph) of too much data. Thus applicant’s disclosed solution for said “suitably reducing the amount of output data” (i.e., point cloud reduced in fig. 6B relative to fig. 6A based on a specified height of fig. 5B is an indication of non-obviousness in view of the 35 USC 103 rejection.
Note that these suggestions are not provided with respect to overcoming 35 USC 101,112,102 and/or 103. These suggestion are mainly provided to seek out advantages in the disclosure regardless of 35 USC 101,112,102 and/or 103.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DENNIS ROSARIO/Examiner, Art Unit 2667   

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667